Case: 13-13826    Date Filed: 07/11/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 13-13826
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 3:12-cv-01275-JBT



MARTHA BOGERT POWELL,

                                                              Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (July 11, 2014)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

     Martha Powell appeals the magistrate judge’s order affirming the Social
              Case: 13-13826     Date Filed: 07/11/2014    Page: 2 of 6


Security Administration’s (SSA) denial of her application for supplemental

security income. On appeal, she argues that the administrative law judge (ALJ)

improperly applied the pain standard and did not articulate specific and adequate

reasons for discounting her testimony about her pain.

      We review the Commissioner’s decision in order to determine whether it is

supported by substantial evidence, and whether the Commissioner applied proper

legal standards. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). Substantial evidence is “more than a scintilla” and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.

Id. We will not reweigh the evidence and decide facts anew, and must defer to the

ALJ’s decision if it is supported by substantial evidence even if the evidence may

preponderate against it. See Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir.

2005).

      The Commissioner uses a five-step, sequential evaluation process to

determine whether a claimant is disabled. Winschel v. Comm’r of Soc. Sec., 631
F.3d 1176, 1178 (11th Cir. 2011). This process includes an analysis of whether the

claimant: (1) is currently engaged in substantial gainful activity; (2) has a severe

and medically determinable impairment; (3) has an impairment, or combination

thereof, that meets or equals a Listing, and meets the duration requirement; (4) can

perform her past relevant work, in light of her residual functional capacity (RFC);


                                           2
              Case: 13-13826     Date Filed: 07/11/2014   Page: 3 of 6


and (5) can make an adjustment to other work, in light of her RFC, age, education,

and work experience. Id.; 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

      In order to show a disability based on subjective pain testimony, “the

claimant must satisfy two parts of a three-part test showing: (1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively determined

medical condition can reasonably be expected to give rise” to the claimed

symptoms. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). Under

Social Security regulations, the ALJ follows a two-step analysis in considering a

claimant’s complaints: first, determining whether there is an underlying medically

determinable impairment that could reasonably be expected to cause the claimant’s

pain or other symptoms; and second, once a claimant has established an

impairment that could reasonably produce her symptoms, the ALJ evaluates the

intensity and persistence of the symptoms and their effect on the claimant’s work.

20 C.F.R. § 416.929(a), (c).

      In weighing the evidence, credibility determinations “are the province of the

ALJ.” Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005). However, if the

ALJ discredits the claimant’s subjective testimony, the ALJ “must articulate

explicit and adequate reasons for doing so”; failure to do so “requires, as a matter

of law, that the testimony be accepted as true.” Wilson, 284 F.3d at 1225. The


                                          3
               Case: 13-13826     Date Filed: 07/11/2014     Page: 4 of 6


ALJ need not consider every piece of evidence, so long as it considers the

claimant’s “medical condition as a whole” and its conclusion “as a whole [is]

supported by substantial evidence.” Dyer, 395 F.3d at 1210–11. Although we do

not “require an explicit finding as to credibility, . . . the implication must be

obvious to the reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir.

1995) (quotation omitted) (alteration in original).

      To the extent that Powell argues that the magistrate judge’s statements that

neither he nor the ALJ was a doctor in some way abrogated the pain standard, this

argument is meritless. The magistrate judge’s comments explained why he and the

ALJ concluded that there was no objective medical evidence to confirm the

severity of her pain, because they were not doctors and could not look at the raw

MRI tests and say that the tests were proof that Powell absolutely had pain and that

confirmed the severity of her conditions. Powell’s arguments regarding whether

she showed an objectively determined medical condition severe enough that it

could be expected to cause her alleged pain are also meritless because neither the

ALJ nor the magistrate judge made an adverse finding on this issue.

      Powell’s remaining argument appears to be that the ALJ erred in finding her

allegations of pain not credible. First, even though the ALJ concluded that

Powell’s impairments could reasonably cause her symptoms and pain, the ALJ was

still permitted to find her statements regarding her pain not credible to the extent


                                            4
              Case: 13-13826     Date Filed: 07/11/2014    Page: 5 of 6


that they conflicted with her RFC of limited sedentary work. See Holt v. Sullivan,

921 F.2d 1221, 1223 (11th Cir. 1991) (“It would have been within the ALJ’s

discretion to determine, after listening to [the claimant’s] testimony, that her claims

of pain and other symptoms were not credible.”). The ALJ noted that Powell

presented little objective findings to support physical disability, and referenced

several medical records showing negative straight leg tests, full grip strength, full

strength in her extremities, no spasms, a normal range of motion in her spine, and a

normal range of motion in her neck. The ALJ noted that the record did not support

specific limitations for her alleged hand numbness or need to take excessive work

breaks, that Powell lived independently and was able to drive, and that Powell did

not present any opinions from a treating or examining physician indicating that she

was disabled or had limitations greater than those reflected in the RFC. Thus, the

ALJ articulated explicit and adequate reasons for discrediting Powell’s subjective

testimony about her pain to the extent that her alleged symptoms conflicted with

her RFC. Wilson, 284 F.3d at 1225; Dyer, 395 F.3d at 1210.

      Moreover, this credibility determination is supported by substantial

evidence. See Dyer, 395 F.3d at 1210–11. The ALJ’s decision is supported by

medical records and two physical RFC assessments performed by state agency

doctors. There is no legal support for Powell’s contention that the ALJ should

have called a medical expert to explain her records, symptoms, or alleged pain.


                                           5
              Case: 13-13826      Date Filed: 07/11/2014   Page: 6 of 6


There is no indication that the ALJ did not understand Powell’s medical records,

and the record does not show that the ALJ discredited Powell’s testimony due to

any such lack of understanding.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      AFFIRMED.




                                          6